On May 1, 2014, pursuant to Indiana Admission and Discipline Rule 23(10)(f), this Court suspended Respondent from the practice of law in this State and taxed *145costs against him for failing to cooperate with the Indiana Supreme Court Disciplinary Commission concerning a grievance, No. 14-0788, filed against Respondent. On May 12, 2014, the Commission filed a “Motion to Dismiss as Moot and to Tax Costs” (“Motion to Dismiss”). On May 14, 2014, the Commission filed a “Certificate of Compliance,” stating that Respondent has now cooperated with its investigation. Pursuant to Admission and Discipline Rule 23(10)(f)(S), Respondent’s suspension from the practice of law terminated as of the date the certificate was filed. Along with the Certificate of Compliance, the Commission moves to withdraw its erroneously filed Motion to Dismiss.
The Court therefore GRANTS the Commission’s motion to withdraw its Motion to Dismiss and ORDERS that Respondent’s suspension from the practice of law for failure to cooperate in this case be shown as terminated as of May 14, 2014, and that Respondent be shown as reinstated to the practice of law in this state if no other suspension is in effect.
Pursuant to Admission and Discipline Rule 23(10)(f)(5) and Rule 2(h), Respondent’s failure to pay any outstanding costs assessed in this case by the due date of the next annual registration fee (October 1) will subject Respondent to an order of suspension from the practice of law.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.